Order unanimously affirmed, without costs. Memorandum: Special Term did not abuse its discretion when it struck down a 1971 court-imposed interim reapportionment plan as unconstitutional in view of a 26% deviation in representation between the Towns of Shelby and Clarendon and imposed a new interim reapportionment plan (Reynolds v Sims, 377 US 533; Montano v Lee, 401 F2d 214; see, also, Harradine v Board of Supervisors of Orleans County, 68 AD2d 298). (Appeal from order of Orleans Supreme Court—declaratory judgment.) Present— Dillon, P. J., Hancock, Jr., Schnepp and Doerr, JJ. (Decided Aug. 22, 1979.)